BROCK, Justice
(dissenting).
I cannot agree with the conclusion that a violation of the rule stated in Bruton v. U. S., 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968) occurred in this case. That case merely holds that the introduction of a confession of a co-defendant which inculpates another defendant violates the right of confrontation of that other defendant if the confessing defendant is not available for cross-examination. If the defendant whose confession is introduced is made available as a witness subject to cross-examination by the other defendant, as was done in this case, there is no Bruton violation.
I would reverse the judgment of the Court of Criminal Appeals and affirm that of the trial court.